UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                                                               ORDER
              -against-
                                                           (Sl) 15 Cr. 378

 FREDY REN AN NAJERA MONTOYA,

                           Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the sentencing of Defendant will take place on June

23, 2020 at 4:00 p.m. Any submissions on behalf of the Defendant are due on June 2, 2020,

and any submission by the Government is due on June 9, 2020.

               It is further ORDERED that the Probation Department prepare a presentence

investigation report for the Defendant.

Dated: New York, New York
       February [], 2020

                                           SO ORDERED.



                                           Paul G. Gardephe
                                           United States District Judge
